Fourth Court of Appeals
                                        San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-20-00480-CR

                                         Derek ALEXANDER,
                                               Appellant

                                                  v.

                                         The STATE of Texas,
                                               Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CR2627
                           Honorable Stephanie R. Boyd, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 22, 2021

AFFIRMED

           Derek Alexander appeals the trial court’s judgment revoking his deferred adjudication

community supervision and adjudicating him guilty for the offense of robbery. Alexander argues:

(1) there was insufficient evidence to support one of the State’s allegations in its motion to revoke;

and (2) the trial court abused its discretion when it sentenced him to twelve-years’ imprisonment.

We affirm.
                                                                                      04-20-00480-CR


                                          BACKGROUND

       Alexander pled no contest to robbery, a second-degree felony. Pursuant to a plea bargain,

the trial court deferred adjudication and placed him on community supervision for five years.

Subsequently, the State moved to revoke Alexander’s community supervision and proceed to an

adjudication of guilt on the robbery charge. The State alleged Alexander violated multiple

conditions of his community supervision by, among other actions, committing the offense of

unlawfully carrying a weapon, committing the offense of aggravated robbery, failing to report to

his probation officer, and failing to complete community service hours. Alexander pled “true” to

unlawfully carrying a weapon, failing to report to his probation officer, and failing to complete

community service hours; the trial court found these violations to be “true” based on Alexander’s

plea. Alexander pled “not true” to the aggravated robbery allegation but, after hearing the

evidence, the trial court found this violation to be “true” as well. The trial court revoked

Alexander’s community supervision, rendered a judgment adjudicating him guilty of the initial

robbery offense, and assessed punishment at twelve-years’ imprisonment.

                                SUFFICIENCY OF THE EVIDENCE

       Alexander claims the evidence is legally insufficient to support the trial court’s “true”

finding on the State’s allegation that Alexander violated a condition of his community supervision

by committing the offense of aggravated robbery.

       We review a trial court’s decision to revoke community supervision and adjudicate guilt

for an abuse of discretion. Sauls v. State, 384 S.W.3d 862, 863 (Tex. App.—San Antonio 2012,

no pet.). The State bears the burden of proving the alleged violations in its revocation motion by

a preponderance of the evidence. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006).

       “Proof of a single violation of community supervision is sufficient to support a trial court’s

decision to revoke community supervision, and we must affirm a trial court’s judgment if an


                                                -2-
                                                                                          04-20-00480-CR


appellant does not challenge each ground on which the trial court revoked community

supervision.” Olabode v. State, 575 S.W.3d 878, 880–81 (Tex. App.—Dallas 2019, pet. ref’d)

(citations omitted) (citing Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980)). A plea

of true to just one of the alleged violations is, by itself, sufficient to support the trial court’s order

of revocation. See Lewis v. State, 195 S.W.3d 205, 209 (Tex. App.—San Antonio 2006, no pet.)

(“[B]ecause a single violation is sufficient for the court to base a revocation of probation, due

process requires a specific finding on only one violation.”); Brooks v. State, 995 S.W.2d 762, 763

(Tex. App.—San Antonio 1999, no pet.) (“A plea of true, standing alone, is sufficient to support

the trial court’s order of revocation.” (citing Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim.

App. 1979))).

        Here, Alexander pled true to violations of his community supervision for: (1) unlawfully

carrying a firearm; (2) failure to report to his probation officer; and (3) failure to complete

community service hours. The trial court admonished Alexander that pleading “true” to these

violations alone would be sufficient to revoke his community supervision, adjudicate him guilty

of the initial robbery offense, and sentence him up to twenty-years’ imprisonment. Alexander

confirmed he understood the trial court’s admonishment and chose not to change his plea. The

trial court found these violations to be “true” based on Alexander’s plea. Alexander does not

challenge the sufficiency of the evidence supporting the trial court’s findings for these violations.

Because the record supports the trial court’s findings that Alexander violated these conditions of

his community supervision—and Alexander does not challenge these findings on appeal—we need

not address his challenge to the finding that he violated a condition of his community supervision

by committing aggravated robbery. See Guerrero v. State, 554 S.W.3d 268, 274 (Tex. App.—

Houston [14th Dist.] 2018, no pet.) (“Because appellant failed to challenge all findings in support

of the trial court’s revocation, we need not address appellant’s argument challenging the finding


                                                   -3-
                                                                                                     04-20-00480-CR


that appellant violated a condition of his community supervision by using marijuana.”); see also

Olabode, 575 S.W.3d at 881 (refusing to consider appellant’s challenge to a specific violation of

his community supervision when other unchallenged violations supported the trial court’s order

revoking supervision and adjudicating guilt).

         Accordingly, Alexander’s first issue is overruled.

                                                   SENTENCING

         In his second issue, Alexander argues the trial court abused its discretion when it imposed

a twelve-year sentence. The State argues Alexander failed to preserve this issue for review.

         To preserve error for appellate review, a party must make a timely request, objection, or

motion to the trial court, state the specific grounds for the complaint, and obtain a ruling on the

request, objection, or motion. TEX. R. APP. P. 33.1(a); see also Arriaga v. State, 335 S.W.3d 331,

334 (Tex. App.—Houston [14th Dist.] 2010, pet. ref’d) (holding complaint that appellant’s

sentence was unconstitutionally excessive must be preserved for appellate review). Alexander did

not object to his sentence at the time of sentencing and the record before us does not show that he

filed a post-trial motion. Alexander has not preserved his complaint for our review.

         Even if Alexander had preserved his complaint for review, the complaint is without merit.

In his brief, Alexander reasserts his argument that the evidence is legally insufficient to support

the trial court’s finding that he committed aggravated robbery in violation of his community

supervision conditions. Alexander argues—had the trial court not considered his aggravated

robbery violation—it would not have imposed a twelve-year sentence for the remaining

violations. 1 “This argument confuses the decision to adjudicate, which was based on the violations


1
 Specifically, Alexander argues “if the [trial court] had not used the finding that he had committed aggravated robbery
under condition one in its decision process[,] then the decision to sentence him to [twelve-years’] confinement is an
abuse of discretion as [Alexander’s] other history and violation[s do] not substantiate his deferred adjudication being
revoked and a [twelve-]year term.”


                                                         -4-
                                                                                       04-20-00480-CR


of supervision, with the punishment decision.” Atchison v. State, 124 S.W.3d 755, 759 (Tex.

App.—Austin 2003, pet. ref’d). When reviewing whether a sentence is excessive “in a case in

which the trial court has adjudicated guilt based upon the violation of deferred adjudication

community supervision, we do not weigh the sentence against the gravity of the violations of the

community supervision, but rather the gravity of the initial offense to which the appellant pled

guilty.” Lawrence v. State, 420 S.W.3d 329, 333 (Tex. App.—Fort Worth 2014, pet. ref’d).

       Here, the twelve-year sentence was not imposed as a punishment for the violations of

Alexander’s community supervision, but as punishment for the initial second-degree felony

offense of robbery to which Alexander pled no contest. See TEX. PENAL CODE ANN. § 29.02.

Second-degree felonies carry a punishment range of two- to twenty-years’ imprisonment. See id.

§ 12.33(a). The trial court assessed punishment within the applicable range and “[s]entences that

fall within the statutory limits are generally not considered excessive . . . .” See Reynolds v. State,

430 S.W.3d 467, 471 (Tex. App.—San Antonio 2014, no pet.).

       Accordingly, Alexander’s second issue is overruled.

                                            CONCLUSION

       The judgment of the trial court is affirmed.

                                                   Irene Rios, Justice

Do not publish




                                                 -5-